Comstock, J.
This is an action against a township trustee and his sureties to recover for alleged breaches of the official bond of the trustee. The complaint charges that the relators are the good-faith holders by assignment indorsed thereon of a warrant which had been wrongfully issued by the trustee.
The only question presented is the sufficiency of the complaint. This question was passed upon in State v. Hawes, 112 Ind. 323, and Grimsley v. State, 116 Ind. 130, adversely to appellants. The authorities are not in accord upon the questions involved, but the above decisions preclude further discussion by this court.
Judgment affirmed.